     Case 1:21-cv-01200-NONE-BAM Document 3 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PONCE,                                      Case No. 1:21-cv-01200-NONE-BAM
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.                                         (Doc. 2)
14    AMTRAK RAILROAD COMPANY,                          ORDER DIRECTING PAYMENT OF
                                                        INMATE FILING FEE BY KINGS COUNTY
15                       Defendant.                     JAIL
16

17          Plaintiff David Ponce (“Plaintiff”) is a county jail inmate proceeding pro se in this civil

18   rights action under 42 U.S.C. § 1983.

19          On August 9, 2021, Plaintiff filed a motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915, together with a statement of his inmate account at the Kings County Jail. (Doc. 2.)

21   Plaintiff has made the showing required by § 1915(a) and accordingly, the request to proceed in

22   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

23   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount

24   of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust account.

25   Kings County Jail is required to send to the Clerk of the Court payments from Plaintiff’s trust

26   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid in

27   full. 28 U.S.C. § 1915(b)(2).

28          Accordingly, IT IS HEREBY ORDERED that:
                                                       1
     Case 1:21-cv-01200-NONE-BAM Document 3 Filed 09/10/21 Page 2 of 2


 1               1. Plaintiff's application to proceed in forma pauperis, (Doc. 2), is GRANTED;

 2               2. The Sheriff of Kings County Jail or his or her designee shall collect payments

 3         from Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 4         the preceding month’s income credited to the prisoner’s trust account and shall

 5         forward those payments to the Clerk of the Court each time the amount in the account

 6         exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 7         been collected and forwarded to the Clerk of the Court. The payments shall be clearly

 8         identified by the name and number assigned to this action;

 9               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

10         Plaintiff’s in forma pauperis application on the Sheriff of the Kings County Jail, via the

11         Court’s electronic case filing system (CM/ECF); and

12               4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

13         Department, U.S. District Court, Eastern District of California.

14
     IT IS SO ORDERED.
15

16      Dated:        September 9, 2021                       /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
